DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/21/2020 has been entered. Claims 1-9, 12-16, and 18-22 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Comm System (CN 2729929, cited by the applicant, hereby referred as Jiang) in view of Tateno (US 2007/0046551, hereby referred as Tateno).
Regarding claim 1, Jiang teaches the following:
an antenna housing, comprising: 

a back housing (element 2, figure 4) having a back housing edge (element 21, figure 4), the front housing edge and the back housing edge engaged with each other to assemble the front housing and the back housing together to form the antenna housing (as shown in figures 6-7 and their accompanying descriptions), 
wherein the front housing edge and the back housing edge cooperate with each other to form a sealing interface (as shown in figures 6-7 and their accompanying descriptions) including: 
a first sealing member provided with a first sealing portion (1st sealing portion, figure 7 as shown below); and 
a second sealing member provided with a second sealing portion (2nd sealing portion, figure 7 as shown below), the first sealing portion abutting against the second sealing portion when the front housing and the back housing are assembled so that a clearance fit is formed between the front housing edge and the back housing edge (as shown in figures 6-7 and their accompanying descriptions), 
wherein the second sealing member is further provided with a channel (Channel, figure 7 as shown below) positioned inside the second sealing portion and extending parallel to the second sealing portion (as shown in figures 6-7 and 10, and their accompanying descriptions).
Jiang does not teach wherein the first sealing member is formed with an outer wall that extends rearwardly from the first sealing portion toward the back housing.
Tateno suggests the teachings of forming an outer wall (element 30, figure 6) that extends rearwardly from a first sealing portion (element 31 which abuts element 310, figure 6) toward the back housing (element 6, figures 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first sealing member of Jiang to be formed with an outer wall that extends rearwardly from the 


    PNG
    media_image1.png
    533
    630
    media_image1.png
    Greyscale


Regarding claim 3, Jiang as referred in claim 1 teaches the following:
wherein the antenna housing defines a longitudinal direction (as shown in figure 10), and the front housing edge and the back housing edge extend substantially parallel to the longitudinal direction (Jiang, as shown in figure 10).

Regarding claim 4, Jiang as referred in claim 1 teaches the following:
wherein the first sealing member is integrally formed with the front housing (Jiang, as shown in figures 4, 6-7, and 10, and their accompanying descriptions), and the second sealing member is integrally formed with the back housing (Jiang, as shown in figures 3, 6-7, and 10, and their accompanying descriptions).

Regarding claim 5, Jiang as referred in claim 1 teaches the following:
wherein the first sealing member and the front housing are made by pultrusion molding (Jiang, “the antenna cover are moulded by pultrusion”, and claim 7), and the second sealing member and the back housing are made by extrusion molding (Jiang, “wherein the section of said lower antenna cover shape, extrusion forming”, claim 8).

Regarding claim 6, Jiang as referred in claim 1 teaches the following:
wherein the first sealing portion (Jiang, 1st sealing portion, figure 7 as shown above) is formed with a first abutment surface (Jiang, surface which abuts the 2nd sealing portion, figure 7 as shown above), the second sealing portion (Jiang, 2nd sealing portion, figure 7 as shown above) is formed with a second abutment surface (Jiang, surface which abuts the 1st sealing portion, figure 7 as shown above), and when the front housing and the back housing are assembled, the first abutment surface and the second abutment surface contact each other (Jiang, as shown in figures 6-7 and their accompanying descriptions).

Regarding claim 8, Jiang as referred in claim 1 teaches the following:


Regarding claim 9, Jiang as referred in claim 1 teaches the following:
wherein the second sealing member is formed with an inner wall (Jiang, Inner wall, figure 7 as shown above), the channel (Jiang, Channel, figure 7 as shown above) being defined between said inner wall and the second sealing portion (Jiang, 2nd sealing portion, figure 7 as shown above), and when the front housing and the back housing are assembled, a portion of the inner wall for defining said channel is located inside the second sealing portion and the channel (Jiang, as shown in figure 7 shown above).

Regarding claim 12, Jiang as referred in claim 9 teaches the following:
wherein the inner wall includes a first inner wall section (Jiang, 1st section, figure 7 as shown above), the channel (Jiang, Channel, figure 7 as shown above) being defined between said first inner wall section and the second sealing portion (Jiang, as shown in figure 7 shown above).

Regarding claim 13, Jiang as referred in claim 12 teaches the following:
wherein the inner wall further includes a second inner wall section (Jiang, 2nd section, figure 7 as shown above) serving as a stop element and configured to prevent, after the front housing and the back housing are assembled, the front housing and the back housing from being separated in a direction different from the direction in which the front housing and the back housing are assembled (Jiang, figures 6-7).

Regarding claim 16, Jiang as referred in claim 13 teaches the following:
rd section, figure 7 as shown above) serving as a reinforcing element and configured to cooperate with the front housing to enhance the deformation resistance of the antenna housing (Jiang, as shown in figures 6-7).

Regarding claim 18, Jiang as referred in claim 1 teaches the following:
wherein the first sealing member is formed with an insertion portion (Jiang, Insertion Portion, figure 7 as shown above) which extends from the first sealing portion, and extends into the channel (Jiang, Channel, figure 7 as shown above) when the front housing and the back housing are assembled (Jiang, as shown in figures 6-7).

Regarding claim 19, Jiang as referred in claim 18 teaches the following:
wherein the insertion portion (Jiang, Insertion Portion, figure 7 as shown above) has a cross-sectional shape substantially corresponding to a cross-sectional shape of the channel (Jiang, Channel, figure 7 as shown above), and has a cross-sectional area smaller than a cross-sectional area of the channel such that a gap is formed between the insertion portion and the channel (Jiang, as shown in figures 6-7).

Claims 2, 7, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Comm System (CN 2729929, cited by the applicant, hereby referred as Jiang) in view of Tateno (US 2007/0046551, hereby referred as Tateno), and further in view of Bell et al. (US 5,844,529, hereby referred as Bell).
Regarding claim 2, Jiang as modified in claim 1 teaches the antenna with the exception for explicitly teaching the following:

However the front housing edge and the back housing edge of Jiang have complimentary mounting features (as shown in figures 6-7) which would allow for them to be slidably engaged with each other.
Bell suggests the teachings of wherein the front housing edge (element 35, figures 5) and the back housing edge (element 40, figures 4) are slidably engaged with each other (column 4, lines 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the front housing edge and the back housing edge of Jiang as modified to be slidably engaged with each other as suggested by the teachings of Jiang and Bell which is a common way to attach two complimentary mounting features to one another so that they connected to produce a closed structure. 

Regarding claim 7, Jiang as modified in claim 1 teaches the antenna with the exception for explicitly teaching the following:
wherein when the front housing and the back housing are assembled, the front housing and the back housing contact each other merely through the first sealing portion and the second sealing portion.
Bell suggests the teachings of wherein when the front housing (element 20, figures 5) and the back housing (element 15, figures 4) are assembled, the front housing and the back housing contact each other merely (“By not rigidly joining the tray and radome along the length of the assembly, the present invention avoids the mechanical stresses and distortion that result from the materials' different thermal expansion coefficients”, column 2, lines 27-31) through the first sealing portion (element 35, figures 5) and the second sealing portion (elements 40, figures 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have when the front housing and the back housing of Jiang as modified are assembled, the front housing 

Regarding claim 20, Jiang as modified in claim 1 teaches the antenna with the exception for the following:
wherein the antenna housing further includes an end cap, which is engaged to end portions of the front housing and the back housing after the front housing and the back housing are assembled.
Bell suggests the teachings of an antenna housing further including an end cap (elements 25 and 30, figures 1-2 and 6-7), which is engaged to end portions of the front housing (element 20, figures 1-2) and the back housing (element 15, figure 2) after the front housing and the back housing are assembled.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna housing of Jiang as modified to further include an end cap, which is engaged to end portions of the front housing and the back housing after the front housing and the back housing are assembled as suggested by the teachings of Bell in order to have the antenna housing to be completely covered from all sides to prevent any external factors, such as water, to get inside of the housing and damage the antenna. 

Regarding claim 21, Jiang as modified in claim 20 teaches the antenna with the exception for the following:
wherein the end cap is provided with an orifice which is in fluid communication with the channel of the second sealing member.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end cap of Jiang as modified to be provided with an orifice which is in fluid communication with the channel of the second sealing member as suggested by the teachings of Bell which could allow for the end cap to maintain closure in spite of thermal expansion (column 5, lines 46-48), and allow for the structure to breath and allow condensation to escape (column 4, lines 19-21)

Regarding claim 22, Jiang as modified in claim 1 teaches the antenna with the exception for the following:
wherein the front housing is made of fiberglass, and the back housing is made of aluminum.
Bell suggests the teachings of wherein the front housing is made of plastic or PVC (column 1, lines 21-23, and column 5, lines 3-4), and the back housing is made of aluminum (column 3, lines 51-52). Fiberglass is a type of plastic that is reinforced by glass fiber, and is known in the antenna radome art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the front housing of Jiang as modified to be made of fiberglass, and the back housing is made of aluminum as suggested by the teachings of Jiang and known in the antenna art which are well known materials used in the antenna radome art which could be used to provide sufficient structure to protect the antenna and still allow radio frequency signals to radiate through the front housing.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Comm System (CN 2729929, cited by the applicant, hereby referred as Jiang) in view of Tateno (US 2007/0046551, hereby referred as Tateno), and further in view of Ohlsson et al. (US 2017/0373387, hereby referred as Ohlsson).
Regarding claim 14, Jiang as modified in claim 13 teaches the following:
wherein the second inner wall section (Jiang, 2nd section, figure 7 as shown above) extends at an angle relative to the first inner wall section (Jiang, 1st section, figure 7 as shown above).
Jiang as modified does not explicitly teach that the second inner wall section extends so as to at least partially cover the first sealing member.
However one of ordinary skill could have made adjustments to the inner wall so that the second inner wall section extends so to at least partially cover the first sealing member as making these minor adjustments to a sealing member to provide a secure connection between a first and second sealing member is obvious. 
Ohlsson suggests the teachings of a sealing member being any suitable shape to provide a secure seal (paragraphs [0062]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second inner wall section of Jiang as modified extend so as to at least partially cover the first sealing member as suggested by the teachings of Jiang and Ohlsson as adjustments to the shape of the sealing members could be made as long as the function of a secure connection between the first sealing member and the second sealing member is still provided. 

Regarding claim 15, Jiang as modified in claim 14 teaches the following:
nd section, figure 7 as shown above), said portion being close to the second inner wall section (Jiang, as shown in figure 7 shown above).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson, Jr. et al. (US 6,069,590), Bell et al. (US 5,844,529), and Fan et al. (CN 107196059) could all also be used to reject the claims. Anderson et al. (US 2017/0093026), Kaneko (US 2014/0125550), Nishikawa et al. (US 2018/0034143), Ohlsson et al. (US 2017/0373387) can also be used in the rejection of claim 1 to teach the outer wall. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845